PER CURIAM.
Claimant appeals an order denying payment of his medical bills. We affirm.
No medical bills or medical reports were introduced into evidence. There was some testimony as to the amount of the bills but it was vague, indefinite and inconclusive. The deputy commissioner’s (deputy) determination that this testimony should be rejected was correct. All doubt and uncertainty as to the amount of the bills could have and should have been removed by introducing the written bills into evidence or at least by clear and unequivocal testimony. American Grinding and Equipment v. Rodman, 411 So.2d 917 (Fla. 1st DCA 1982); Decks, Inc. of Florida v. Wright, 389 So.2d 1074 (Fla. 1st DCA 1980). The deputy’s order even recites that he reminded counsel for the claimant that neither the medical bills nor medical reports were in evidence and there was no excuse for the failure to introduce them into evidence.
AFFIRMED.
BOOTH, SMITH and THOMPSON, JJ., concur.